          Case 1:17-cr-00630-ER Document 155 Filed 10/18/19 Page 1 of 3




                                                                     October 18, 2019
By ECF
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     United States v. Mark S. Scott,
               S10 17 Cr. 630(ER)

Dear Judge Ramos:

         We write on behalf of Mark Scott, the defendant, with regard to questions to be asked to
jurors in voir dire. We respectfully suggest that the Court consider in this case a hybrid approach
to the process: (1) using a targeted written questionnaire to obtain core biographical information
about the jury pool and elicit in an open-ended manner any biases relating to the issues particular
to this case (such as preexisting views of cryptocurrency), combined with (2) oral voir dire to
address other standard questions that the Court would typically ask of the venire, such as
questions relating to knowledge of the parties or willingness to follow instructions.

        Such a process can make for a high-quality yet still rapid jury selection. First, the short
questionnaire may enable the parties to agree (or the Court to promptly decide) whether some
potential jurors with significant hardships or biases can be excused at the outset. Second, by
eliciting biographical information on the questionnaire (schooling, work, hobbies, residence,
etc.) there is no need to elicit this same information orally from every juror under consideration.
Third, by asking jurors in writing to set out any views on case-specific topics in an open-ended
way, the parties and Court are able both to get candid, unguarded answers and reduce the need
for questioning of individual jurors at sidebar. In this manner, the oral voir dire can focus
principally on questions that most jurors are unlikely to answer in a way that requires individual
follow up.

        If the Court is willing to consider such an approach, the defense does not have strong
views as to which questions should be asked orally as opposed to in writing. We have attached
for the Court’s consideration (Exhibit A) a draft of such a questionnaire, which will likewise be
provided to Chambers in Word format. While the proposed questionnaire runs onto a seventh
page, we suspect that most jurors will answer “no” to the questions starting from the top of page
three (Questions 13-27), and thus will not need to spend time completing the narrative responses.
          Case 1:17-cr-00630-ER Document 155 Filed 10/18/19 Page 2 of 3



The Court may likewise wish to ask certain of these questions orally (perhaps those going to
hardship or ability to serve), for example, which could shorten the questionnaire further.

         Trial courts have “ample discretion” in determining the best method to conduct voir dire.
United States v. Treacy, 639 F.3d 32, 46 (2d Cir. 2011); United States v. Quinones, 511 F.3d
289, 299 (2d Cir. 2007). In instances such as this case, the best, most efficient means of
impaneling an impartial jury is to use a written jury questionnaire as part of voir dire. See
United States v. Rahman, 189 F.3d 88, 121 (2d Cir. 1999) (stating that use of jury questionnaire
“skillfully balanced the difficult task of questioning such a large jury pool with the defendants’
right to inquire into the sensitive issues that might arise in the case”); United States v. Cacace,
2013 WL 4775531, at *5 (E.D.N.Y. Sept. 3, 2013) (“[T]he Court recognizes that courts routinely
employ questionnaires to facilitate voir dire in a number of circumstances.”); United States v.
Awadallah, 457 F. Supp. 2d 246, 254 (S.D.N.Y. 2006) (noting, after deciding to use
questionnaire, that “a careful individual voir dire examination [is] the most effective tool to
address potential jury prejudice”). Jury questionnaires have been employed in cases alleging
wire fraud, see, e.g., Balkany v. United States, 2013 WL 1234950 (S.D.N.Y. Mar. 27, 2013), and
tax shelter fraud, see, e.g., Daugerdas, 867 F. Supp. 2d 445 (S.D.N.Y. 2012).

        Jury questionnaires can significantly shorten the amount of time needed to conduct a
complicated voir dire. Skilling v. United States, 561 U.S. 358, 388-89 (2010). Written
questionnaires conserve the Court’s time and resources by allowing the parties to analyze
potential jurors’ answers in advance. See Rahman, 189 F.3d 88, 121-22 (2d Cir. 1999) (using
jury questionnaire to screen large jury pool); United States v. Bruno, 700 F. Supp. 2d. 175, 179
(N.D.N.Y. 2010) (same); Awadallah, 457 F. Supp. 2d at 254 (S.D.N.Y. 2006) (same); see also
United States v. Wilson, 925 F. Supp. 2d 410, 411-13 (E.D.N.Y. 2013) (using jury questionnaire
“to root out any and all bias”).

        Written questionnaires also provide an efficient means of “elicit[ing] personal
disclosures,” Bruno, 700 F. Supp. 2d. at 179, because written questionnaires are intended to
“achieve greater candor,” United States v. Daugerdas, 867 F. Supp. 2d 445 (S.D.N.Y. 2012); see
also Tr. of Hearing Regarding Voir Dire at 3:15-22, United States v. Valle, No. 12-cr-847 (Jan.
28, 2013), ECF No. 111 (noting that written questionnaires “encourage juror candor”). This
enables the parties “to intelligently exercise their challenges for cause and peremptory
challenges.” (quoting United States v. Barnes, 604 F.2d 121, 142 (2d Cir. 1979)).

        In this case, the proposed questionnaire seeks bias information relating to banks,
cryptocurrencies (including OneCoin), multi-level marketing, and money laundering, which
continues to be an area of high interest and strong feelings. See, e.g., Julia Jacobs, Firm at
Center of Panama Papers Sues Netflix Over ‘The Laundromat’, N.Y. TIMES, Oct. 16, 2019,
https://www.nytimes.com/2019/10/16/movies/panama-papers-laundromat-netflix.html; Ken
Tucker, ‘Ozark’: Jason Bateman is Breaking Bad, Yahoo! Entertainment Jul. 21, 2017,
https://www.yahoo.com/entertainment/ozark-netflix-review-jason-bateman-141449421.html.
OneCoin apparently received billions of dollars from millions of people, and while only a tiny
fraction are United States residents, the Government is expected to call witnesses among this
group.



                                                2
          Case 1:17-cr-00630-ER Document 155 Filed 10/18/19 Page 3 of 3



       Accordingly, Mr. Scott requests that the Court utilize the hybrid approach of a targeted
questionnaire combined with oral voir dire to empanel a jury in this case.



                                                            Respectfully Submitted,

                                                            /s Arlo Devlin-Brown
                                                            Arlo Devlin-Brown


                                                            David M. Garvin
                                                            David M. Garvin, P.A.
                                                            200 South Biscayne Blvd.
                                                            Suite 3150
                                                            Miami, FL 33131



cc:    Government Counsel




                                                3
